DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 27 May 2022. Claims 1-30 are pending in the application; and claims 1-9, 15-23 and 29-30 are amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 12, 14-18, 21-22, 26 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Chen et al. (US 2016/0226709 A1).


Regarding claim 1, Chen discloses a method performed by an apparatus of a user equipment (UE), comprising: 
measuring a first interference metric at a first antenna of the UE and a second interference metric at a second antenna of the UE for wireless signals transmitted by a base station (Fig. 13, 106 and [0083] disclosing method performed by a UE including determining a power imbalance among antennas; [0097] and [0099] disclosing the UE measures SNR, SNIR RSRP and the like per-Rx antenna; [0079]-[0082] the technique is applied to transmissions between the UE and network node; [0038] disclosing the term network node refers to base stations and the like); 
generating an overall interference metric based on a difference between the first interference metric and the second interference metric ([0097] and [0099] disclosing the UE determines the difference between two antennas as the power imbalance value as Z); and 
transmitting the overall interference metric to the base station (Fig. 13, 108, [0087] disclosing the UE transmits Z to the network node).  

Regarding claim 2, Chen discloses the method of claim 1, wherein at least one of the first interference metric or the second interference metric includes one or more of: a channel quality indicator (CQI); a signal to interference plus noise ratio (SINR); a signal to noise ratio (SNR); or instantaneous channel state information (CSI) ([0079] reported CSI including CQI; [0099] SNIR, SNR).  

Regarding claim 3, Chen discloses the method of claim 2, wherein generating the overall interference metric includes subtracting the first interference metric from the second interference metric, determining a variance between the first interference metric and the second interference metric, or determining an average of the first interference metric and the second interference metric ([0099] disclosing the difference (i.e., implying subtraction) between the values at two antennas is the power imbalance).  

Regarding claim 4, Chen discloses the method of claim 2, wherein the overall interference metric corresponds to a distance metric between the first interference metric and the second interference metric ([0099]-[0100] disclosing the difference of values represented as dB (i.e., implying distance) between the values at two antennas is the power imbalance).  

Regarding claim 7, Chen discloses the method of claim 2, wherein measuring the first interference metric at the first antenna and the second interference metric at the second antenna includes periodically measuring the first interference metric and the second interference metric during a time window ([0102] disclosing measured per time unit).  

Regarding claim 8, Chen discloses the method of claim 7, wherein generating the overall interference metric includes: 
determining a first temporal interference metric for the first antenna and a second temporal interference metric for the second antenna based at least in part on periodically measuring the first interference metric and the second interference metric during the time window ([0099] disclosing measuring SNR. SNIR and the like per-RX antenna; [0102] disclosing measuring the values for specified time instances (i.e. temporally)); and 
determining a difference between the first temporal interference metric and the second temporal interference metric ([0099] disclosing determining the difference between the values at rX antennas).  
Regarding claim 12, Chen discloses the method of claim 8, further comprising periodically reporting the overall interference metric to the base station, wherein a length of the time window is based on a periodicity of reporting the overall interference metric ([0102] disclosing “The term current herein means the value of Z for per carrier (per frequency band) which may be applicable for at least one time unit (e.g. TTI, subframe, scheduling instance, frame etc.) starting from a reference time.”; [0109]-[0113] disclosing the value Z is valid until reception of new information at the network and for a duration of a time unit).  

Regarding claim 14, Chen discloses the method of claim 1, wherein the base station adjusts one or more of a modulation and coding scheme (MCS) or a transmission scheduling for the UE based on the overall interference metric (Fig. 14, [0114]-[0121] disclosing the network node adapts MCS or scheduling according to the reported information).  

Regarding claims 15-16, 21-22 and 26, the claims are directed towards an apparatus of a user equipment (UE) for wireless communication, comprising: at least one modem; at least one processor communicatively coupled with the at least one modem; and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, causes the apparatus to perform the method of claims 1-2, 7-8 and 12. Chen discloses such embodiments (Fig. 15, [0124]-[0127]); therefore, claims 15-16, 21-22 and 26 are rejected on the grounds presented above for claims 1-2, 7-8 and 12.

Regarding claim 17, Chen discloses the apparatus of claim 16, wherein generating the overall interference metric includes determining a difference between a value of the first interference metric and a value of the second interference metric ([0099] disclosing the difference between the values at two antennas is the power imbalance).  

Regarding claim 18, Chen discloses the apparatus of claim 15, wherein the difference between the first interference metric and the second interference metric is a distance metric between the first interference metric at the first antenna and the second interference metric at the second ([0099]-[0100] disclosing the difference of values represented as dB (i.e., implying distance) between the values at two antennas is the power imbalance).  

Regarding claim 28, Chen discloses the apparatus of claim 15, wherein the base station adjusts one or more of a modulation and coding scheme (MCS) or a transmission scheduling for the UE based on the overall interference metric (Fig. 14, [0114]-[0121] disclosing the network node adapts MCS or scheduling according to the reported information).  

Regarding claim 29, Chen discloses the apparatus of claim 15, further comprising: at least one transceiver coupled to the at least one modem; and the first antenna and the second antenna coupled to the at least one transceiver to: receive the wireless signals transmitted by the base station; and transmit the overall interference metric to the base station (Fig. 15, [0124]-[0127]; Fig. 13, 108, [0087] disclosing the UE transmits Z to the network node).  

Regarding claim 30, the claim is directed towards a non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a user equipment (UE), cause the UE to perform the method of claim 1. Chen discloses such embodiments (Fig. 15, [0124]-[0127]); therefore, claim 30 is rejected on the grounds presented above for claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0226709 A1) in view of Guo et al. (US 2021/0410160 A1).

Regarding claims 5 and 19, Chen discloses the method of claim 2 and the apparatus of claim 16, but does not disclose the following; however, Guo discloses wherein at least one of the first interference metric or the second interference metric is measured based on one or more interference measurement resources (IMR) for the UE as defined by the Third Generation Partnership Project (3GPP) set of standards ([0023] LTE, 5G are standards developed by 3GPP; [0036] CSI-IM disclosed as interference measurement resources).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the interference measurement resources disclosed by Guo in the techniques of Chen because this allows for base stations and UEs  to communicate through beams with appropriate quality ([0003]).

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (US 2016/0226709 A1) in view of Guo (US 2021/0410160 A1) further in view of Masal et al. (US 2020/0228213 A1).

Regarding claim 6, Chen in view of Guo discloses the method of claim 5 and apparatus of claim 19 but does not disclose the following; however, Masal suggests, wherein each interference metric is based on a cross-link interference received signal strength indicator (CLI-RSSI) at the two or more antennas ([0062], Fig. 4C, [0095]-[0098] disclosing a user equipment (UE) is configured by a base station with CLI-RS resource information and the UE determines the CLI-RSSI from the CLI-RS received on the configured CLI-RS resources and reports the CLI-RSSI to the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Chen and Guo with the techniques of Masal because the motivation lies in Basal to overcome base station to base station and user equipment to user equipment interference in 5G systems like that of Guo ([0002]).

Claims 9-11, 13, 23-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0226709 A1) in view of in view of Kim et al. (US 2018/0098234 A1).

Regarding claims 9 and 23, Chen discloses the method of claim 8 and apparatus of claim 22, wherein determining the first temporal interference metric includes determining a set of first interference metrics measured at the first antenna during the time window ([0102] disclosing measuring a value of Z per carrier (frequency band) in a time unit starting from a reference time).  Chen does not disclose the following; however, Kim suggests averaging a set of measurements  ([0167] disclosing measuring and averaging interferences for periodic configurations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to average as taught by Kim because common sense informs those of ordinary skill that averaging can produce measurements not affected by instantaneous, intermittent changes in values of the set measurements.

Regarding claims 10 and 24, Chen discloses the method of claim 8 and apparatus of claim 22, but does not disclose the following; however Kim discloses further comprising: 
receiving an indication of a length of the time window from the base station; and configuring the length of the time window based on the indication  ([0148] “More specifically, the eNB may inform the UE of the number of previous CSI-RS transmission subframes providing channel estimation results which can be combined for generation of CSI. Herein, the number of CSI-RS transmission subframes which can be used for CSI generation may be defined as a CSI measurement window.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to average as taught by Kim because common sense informs those of ordinary skill that averaging can produce measurements not affected by instantaneous, intermittent changes in values of the set measurements.

Regarding claims 11 and 25, Kim further discloses the method of claim 10 and apparatus of claim 24, wherein the indication is received during a radio resource control (RRC) configuration message from the base station ([0011]-[0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to signal as taught by Kim because this provides a techniques that can be readily applied throughout the system using known signaling.

Regarding claims 13 and 27, Chen discloses the method of claim 2 and apparatus of claim 16, but does not disclose the following; however, Kim suggests further comprising receiving one or more of a downlink control information (DCI) or a media access control control element (MAC CE) from the base station, wherein generating the overall interference metric or transmitting the overall interference metric to the base station is based on the one or more of the DCI or the MAC CE ([0159] disclosing DCI indicates whether to measure and report CSI).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to signal as taught by Kim because this provides a techniques that can be readily applied throughout the system using known signaling.

Response to Arguments
Claim Rejections - 35 USC § 102/103
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot based on the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duan et al. (US 2009/0232233 A1) discloses adapting modulation and coding scheme (MCS) based on CSI feedback. Kim et al. (US 2022/0006501 A1) discloses techniques for mitigating cross-link interference; Yum et al. (US 2019/0373614 A1) discloses techniques for measuring interference utilizing interference measurement resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461